Appeal from a judgment of Monroe County Court (Marks, J.), entered October 10, 1997, convicting defendant after a jury trial of, inter alia, burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court did not abuse its discretion in determining that defendant did not establish good cause for substitution of counsel at sentencing (see, People v Medina, 44 NY2d 199, 207-208). When the court conducted the appropriate inquiry into the basis for defendant’s request for substitution (cf., People v Sides, 75 NY2d 822, 824-825), defendant responded that he was not satisfied with defense counsel’s services. Although defense counsel admitted to the court that by the time of sentencing there had been a complete breakdown in communication with defendant, it is evident from the record that “[a]ny communication problem between counsel and the *872defendant was caused by the defendant’s uncooperative attitude” (People v Jessup, 266 AD2d 313, 314, lv denied 94 NY2d 921) and that defendant’s request was intended to “delay the orderly administration of justice” (People v Sides, supra at 824). The sentence is neither unduly harsh nor severe. Present — Wisner, J.P., Scudder, Kehoe, Burns and Gorski, JJ.